 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                 NO. 2:19-MC-00064-RSL
11
                                Plaintiff,                            (2:18-CR-0189-1)
12
              vs.                                              Order Terminating
13                                                             Garnishment Proceeding
     BRIAN LEHR,
14
              Defendant/Judgment Debtor,
15
           and
16
     WASHINGTON STATE DEPARTMENT
17   OF RETIREMENT SYSTEMS,

18                              Garnishee.

19
            This matter came before the Court on the United States’ Application to
20
21   Terminate Garnishment Proceeding. For the reasons stated in the United

22   States’ Application, the Court concludes that this Garnishment should be

23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
24
            IT IS ORDERED that the garnishment is terminated and that
25
     Washington State Department of Retirement Systems is relieved of further
26
27   responsibility pursuant to this garnishment.

28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v Brian Lehr, and Washington State Dept. Of Retirement Sys., USDC#: 2:19-           SEATTLE, WA 98101
     MC-00064-RSL/2:18-CR-0189-1)1                                                            PHONE: 206-553-7970
 1          Dated this 21st day of May, 2021.
 2
 3
                                       JUDGE ROBERT S. LASNIK
 4                                     UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                         UNITED STATES ATTORNEY’S OFFICE
                                                                                       700 STEWART STREET, SUITE 5220
     (USA v Brian Lehr, and Washington State Dept. Of Retirement Sys., USDC#: 2:19-           SEATTLE, WA 98101
     MC-00064-RSL/2:18-CR-0189-1)2                                                            PHONE: 206-553-7970
